 PIERRE PELLATONENTERPRISES, INC.PierrePellatonEnterprises,Inc.andLocal 307,Service Employees International Union,AFL-CIO.Case 29-CA-2670January 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn August 25, 1972, Administrative Law JudgeLloyd Buchanan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.AMENDED CONCLUSIONS OF LAW1.Pierre Pellaton Enterprises, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 307, Service Employees InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily discharging and refusing toreinstateemployees Rufus Short, Bernard Short,Donald McCullough, and William Blackman, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)of the Act.4.By the totality of its conduct in refusing theUnion's demand for recognition and thereafterdischarging all union adherents and contracting outcertainwork previously performed by the discharg-ees,thereby rendering impossible a free and fairelection, Respondent has engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(5) of the Act.5.The aforesaid acts are unfair labor practicesaffecting commerce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-201NLRB No. 68409ed Order of the Administrative Law Judge andhereby ordersthatRespondent,PierrePellatonEnterprises,Inc.,PortWashington,New York, itsofficers,agents, successors, and assigns, shall take theaction setforthin the said recommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts,Inc, 91 NLRB 544, enfd. 188 F.2d 362(C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.YA finding of violation of Sec.8(aX5) of the Act and the issuance of aremedial bargaining order are warrantedby thetotality of Respondent'sconduct,in refusing the Union'sdemand for recognition and thereafterengaging in conduct rendering impossible a free and fair election,under theprinciples declared inN LR.B, v. Gissel Packing Co.,395U.S. 575ChairmanMiller,while agreeing that such a bargaining order is Justified, forthe reasons stated in his separate concurrence inUnited Packing Company ofIowa,Inc,187 NLRB No. 132,predicates this remedy solely on the seriousviolations of Sec. 8(aXI) and(3) committed by Respondent.See also hisdissenting opinion inGeneral Stencils,Inc.,195 NLRBNo. 173.He wouldnot, therefore,adopt,as his colleagues do, the Administrative Law Judge'sfinding that the Respondent violated Sec. 8(ax5) by failure to bargainconcerning the subcontracting of unit work and the effects of such upon theemployeesWhile he agrees with the majority's finding that the subcontract-ing of unit work in this case was discriminatorily motivated,he would,under the circumstances,find this only to be a violation of Sec. 8(a)(3) and(I) of the Actand, as such,but one aspect of Respondent's egregious unfairlabor practices justifying the issuance of a remedial bargaining order.George)Roberts & Sons, Inc,188 NLRB No. 51.DECISIONBUCHANAN,AdministrativeLaw Judge: The complaintherein(issued February 29, 1972;charge filedJanuary 4,1972) allegesthat the Respondent has violated Section8(a)(3) ofthe NationalLaborRelationsAct, as amended,73 Stat. 519, bydischarging RufusShort,Bernard Short,Donald McCullough,and William Blackmanon December15, 1971, becauseof theirprotected concertedactivities;and Section 8(a)(5) and(1) of the Act by said acts and byinterrogating employees concerning their union activitiesand sympathy,threatening them with dischargeand otherreprisals becauseof theirunion membershipand support,and refusing to recognize and bargaincollectively with theUnion as theexclusive collective-bargaining representativeof the employeesin an appropriate unit.The answer deniesthe allegations of violation.The casewas tried before me at Brooklyn,New York, onApril 10 through12, and 18 through21, 1972,all datesinclusive.At theclose of the trial,the GeneralCounsel andthe Respondent wereheardin oral argument.Pursuant toleave granted to all parties,briefs have beenfiled by theGeneral Counseland the Respondent,the time to do sohaving beenextended.Upon the entirerecord in the caseand from myobservationof witnesses,Imake the following:FINDINGSOF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE RESPONDENT'S BUSINESS AND THELABORORGANIZATION INVOLVEDThe facts concerning the Respondent's status as a New 410DECISIONSOF NATIONALLABOR RELATIONS BOARDYork corporation,the nature and extent of its business inoperating residential apartment houses and providingrelated services,and its engagement in commerce withinthe meaningof the Actare admitted;I find and concludeaccordingly.Ialso find and conclude that,as admitted, theUnion is a labor organization within the meaning of theAct.II.THE UNFAIR LABOR PRACTICESA.Recitalof FactsA recital of a few facts at this point may provide a basefor other facts and testimony to be noted later andevaluated.As the evidence was received and reviewed, Ihave noted many incidents of unreliability and patentattempts by untruths and half-truths to bolster therespective positions.To avoid embarrassment to witnesses,I shall not cite specific incidences of unreliability except asitbecomes necessary to point them out in connection withanalysis.Where the totality is so clear and the conclusionobvious,analysisof all of the testimonial details isunnecessary:It can serve but to expose and emphasize theunedifying aspect of testimony which we might well havebeen spared.It should be noted at the outset that,as distinguishedfrom the identity of the employees in the unit, no seriousquestion has been raised concerning the extent of the unitas covering two buildings in Mineola,referred to as theLincolnAvenue and Clinton Avenue buildings, and abuilding in Port Washington. These buildings contain 62,93, and 67 apartments,respectively.At the opening of thetrial the Respondent indicated that the unit should alsoinclude certain garden apartments in Farmingdale, NewYork;thismight extend the Union'srepresentation toinclude two more employees,and the point was notthereafter pressed.The few references to the complex at Farmingdalesuggest a relationship between the resident manager andthe porter there similar to those at the three buildingsbefore us.But Farmingdale is not before us and both sideshave at one time or another cited the employees at Mineolaand Port Washington as an appropriate unit.The testimony offered concerned the Mineola and PortWashington buildings only and the resident managers andporters at those buildings,and those locations alone werelisted in an RM petition filed by the employer onDecember 14. Tried at great length was the issue whetherthe resident managers are employees within the meaning ofthe Act.Until December 16, 1971, Rufus Short,formerly residentmanager at Lincoln,was resident manager at Clinton; hisson, Bernard Short,was resident manager at Lincoln; theywillbe referred to respectively as Rufus and Bernard.Blackman was the porter at both buildings.At PortWashington,McCullough was the resident manager;Shields was and continued after December 16 to be theporter.Marter,the residentmanager at Farmingdale, andValcan,the porter there,did not sign union cards. Whiletheir inclusion in the unit would have diluted the Union'smajority,itwould not have destroyed the majority; withfour of the larger group of seven having signed cards, suchinclusion,as noted,would serve but to swell the number ofemployees for whom the Union would be empowered tonegotiate.On September 9, the Respondent sent to the residentmanagers of the Mineola and Port Washington buildings aletter towhich was attached a four-page list entitled"Duties and Role of a Resident Manager."Rufus,Bernard,and McCullough signed union member-ship cards on September 20; Blackman signed a few dayslater.On October 7 the New York State Labor RelationsBoard notified the Respondent that the Union had filed apetition for certification as collective-bargaining represent-ative for the two superintendents and the porter at the twoMineola buildings.This may suggest that McCullough hadnot yet signed a card or that the Union had limited itspetition to the Mineola buildings;on the other hand, weshall see that both sides made requests for various units asappropriate.The State Board letter called for a conferenceto be held on October 15,but Pellaton,the Respondent'spresident,who described himself as a builder,generalcontractor,and apartment house manager(his son will bereferred to as Charles),did not attend.Another meetingwas then scheduled at the State Board office for November9.Pellaton and his attorney attended this meeting as didboth Shorts,McCullough,Blackman,and Burke, theUnion's business agent.This meeting was followed byanother at the State Board on December 14, at which timePellaton was accompanied by another attorney,Gaha, whorepresented him at the trial of this case.By letters datedDecember 15, the three resident managers and Blackmanwere notified that they were terminated as of December 16.Although as the transcript shows,Icarefully followedcounsel as they searched in every cranny for most remotedetails,we need not now as assiduously detail all of it. Thetestimony as a whole and the observable manner in whichthe respective witnesses testified lead clearly to the findingstobemade,whether with respect to the issue of theresidentmanagers as employees or supervisors, or thereason for the discharges.B.The Alleged Violationof Section 8(a)(5)The testimony concerning appropriate unit and demandcan readily be summarized and findings as readily made.Burke testified that during a break in the meeting ofNovember 9 at the State Board,he and Green,at that timeattorney for the Respondent,went into an alcove anddiscussed the Union,Burke declaring that he wanted acontract covering these employees.He had testified that heearlier spread before Pellaton and Green the cards signedby the four discriminatees.Pellaton denied that the cardswere shown to him but I do not credit his denial,and thereisno question about the identity of the employees referredto as all four were at the meeting.He admitted that arequest to bargain was at that time made,his attorneyreplying that he was not prepared to do so when the StateBoard representative declared that the Union was presentand asked whether the Respondent would bargain with it.According to Rufus,at the November 9 meeting Burkepresented the four signed cards and asked for recognition; PIERREPELLATONENTERPRISES, INC.but the Company refused and asked for postponement ofthe hearing.Burke further testified that in several conversationsbetween the State Board meetings of November 9 andDecember 14 with Gaba, who had replaced Green, theydiscussed the possibility of contracting the cleaning workin these buildings and that he told Gaba that the Unionwas looking for a contract covering the employees in thesethree buildings.Pellaton told us that he had no conversation with Burkeat the State Board meeting on December 4, although thelatter did say on November 9 that he wanted a contract.Pellaton testified that he thought that Burke had notdiscussed any bargaining unit other than three individualresident managers at the three separate buildings. He wasmore certain immediately after when the unit paragraph inthe complaint was cited to him; he now denied that anysuch request had been made.Certainly there was a demand for recognition anddiscussion concerning the three resident managers and theporter who attended at the State Board. Various units mayhave been discussed; but that Burke, an experienced unionofficialmade no demand to be recognized on behalf of theemployees present, petitions having been filed and meet-ings held, is unbelievable.Beyond this, it was stipulated that the Union's originalpetition at the State Board, on which was based thatBoard's letter of October 7, was for a unit covering the twosuperintendents and one porter at the two Mineolabuildings; that that petition was withdrawn shortly beforeNovember 26; that in the meantime, on October 15,petitionswere filed with the State Board, one for thesuperintendent only at the Lincoln building and the secondfor the superintendent only at the Clinton building; andthat these were followed by a petition filed at the end ofNovember to cover only the superintendent at PortWashington. The requests for three separate units wereapparently made during the course of the conversationsbetween Gaba and Burke, the latter declaring that he wasinterested in the employees at all of the buildings.When Gaba appeared at the State Board on December14, he raised the possibility that the case belonged beforethe National Labor Relations Board. In an affidavit onDecember 16 Gaba recited Burke's demands on or beforeNovember 23 for aunitcovering the three superintendentsatMineola and Port Washington, and the discussionsbetween them which related to the petitions "that werefiledat the New York State Labor Relations Board."(There did not appear to be any distinction, or any concernover a distinction, between a single unit and three separateunits.)Gaba's affidavit further recited that on December14 Burke suggested recognition for the three superintend-ents in three separate units. It is clear that the Union atsome time and at least as early as November 9 requestedrecognition for the employees in the three-building unit,although during the course of discussion it was amenableto variation.Nor should we overlook the RM petition filed by GabaISouthern Bleacherv and Print Works,Inc,118 NLRB 299, 304, enfd257 F 2d 235 (C.A.4), cert.denied395 U.S 9112New York StateEmployersAssociation,Inc,93 NLRB 127, 148-150,411on December 14, with its admission that a claim forrecognition had been made covering the "resident superin-tendents"at the three buildings.Whether or not such aunit could be held to constitute a substantial variance froma three-building unit including the two porters as well asthe three resident managers,porter Blackman attended theState Board meetings,he was included in any contem-plation of coverage,and the "coverage"of the discrimina-tion found below extended to him.We havenoted the extent of the parties'recognition thatan appropriateunit includes resident managers.But a greatdeal of testimony was received on the issue whether theseare supervisors within the meaningof the Act. We proceednow to consider such testimony,bearing in mind that "amere title does not establish supervisory status"; i ".. .whether ornot a [resident manager is]a foreman is aconclusion to be drawn from the facts and. . .a job title isnot determinative of status."2With the respective sides submitting diametricallyopposite testimony concerning the duties and status of theresidentmanagers before us, there is no suggestion that,among themselves and at the respective buildings, thefunctions of these employees differed:The findings withrespect to any will apply to all. Whether they be referred toas they have been as resident managers or superintendents,or by the oldfashioned term of janitor,we shall see thatnone of them had more thana verylimited opportunity orpossibility to act as supervisor.McCullough's building inPortWashington housed the Respondent'soffice,withPellaton,company president,and Miss Brady,his longtimeand admittedly authoritative secretary;McCulloughworked with one porter. The two Mineola buildings,standing back to back,shared the services of one porter; itisurged that Rufus and Bernard each supervised half aporter or,more correctly,supervised one man half of thetime.We do not rely entirely on the testimony submitted byone side or the other in connection with the dutiesperformed by the resident managers. Thus, I do not acceptthe testimony that, paid more than the porters andresponsible for more than a portion of the cleaning work,the resident managers never reminded or pointed out to theporters that certain cleaning needed to be done,or thatthey did not pass on to the porters the requests in thatconnection made by tenants.On the other hand,any suchdirections were limited and routine in nature constitutinglittlemore than transmittal of uncomplicated directions orrequirements imposedby theoffice and of a nature whichcalled for little control by anyone.Rufus testified that hedid not discuss the porter's work with Pellaton and that hewas not required to check on the porter's work.If this wasleft to Pellaton,we shall see that he was apparently doing itat the time of the trial.A porter's duties are simple:once told, he would performthose duties without supervision or he would be replaced.There is little room or need for guidance, control, orsupervision in this respect. Whether a newly hired porterwould be told by the office directly or through the residentenfdsub nom Red Star Express Lines ofAuburn, Inc v. N.L.R B,196 F 2d78 (C A. 2). 412DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager what his hours would be is of little moment. Thata resident manager would normally point out the type andlocation of work to be done and where materials are to befound is of no greater consequence. Nor, recognizing theporter's duties, is significance in this connection to beattached to transmittal of a tenant's request, for example,that some cleaning needed to be done. Pellaton testified,when a tenant told him of a need for work, he directedMcCullough to do it or to tell Shields. None of thiswarrants an award of figurative epaulets for the residentmanagers.We must not slight the detailed testimony concerning thework performed by the residentmanagers. Such testimonyindicates that the resident managers swept and moppedfloors, washed windows, dusted, replaced washers, repairedminor plumbing leaks, put in lighting fixtures, etc.Bernard testified, as substantially corroborated byPellaton, that, when the porter left and a replacement wasneeded, he called the office and got approval fromPellaton, Charles, or Miss Brady. One of these, or Bernardat their direction, then called the state employment officefor a porter. Bernard thereafter told the porter what hiswages, hours, and duties would be (these certainly were notfixedby Bernard), and showed the man the routinegenerally; i.e., where the incinerators and laundry roomsare, where the cleaning equipment is kept, etc.With respect to McCullough, who had been watchmanon the property, Pellaton testified that, when things werenot done as he himself thought they should be done orwhen tenants complained, he told McCullough that thesematters had to be attended to, and that he did not speak ofthe porter during such conversations. We do not knowwhether the work was thereafter done by McCullough, byhim and the porter, or whether he told the porter to do it.There is no proof of the latter although even that would benomore than a transmittal. Not only was it moreconvenient for Pellaton to locate or call McCullough or hiswife at such times, but it would represent poor manage-ment indeed for Pellaton to seek out and transmit ordersdirectly to an hourly paid porter whowas not always onthe premises. None of this indicates supervisory authorityor statusinMcCullough.Pellaton testified also that McCullough took care of thecleaning of apartments after they were vacated by tenants,and that he was assisted by the porter. If Pellaton did nottell the porter to help McCullough, no such formality wasrequiredwhether the porter helped McCullough orMcCullough helped the porter.As for Rufus, even if Pellaton told him when he washired that anyone else at Lincoln Avenue would be underhim (this was before the building was well occupied andapparently before a porter was hired, so thatRufus alonewas doing porter's work), no authoritative or supervisorydirection was contemplated. As we shallsee, it was clearthatRufus would be engaged on his own jobs at otherlocationsand that forthat reason he was paid a smallsalary. The circumstances and Pellaton's (to employ a kindphrase)forceful personality belie his testimony, "Betweenus we set it," referring to the salary to be paid Rufus' son,Tommy,when the latter was hired as porter.Rufus deniedthat he ever discussed porter's wages with Pellaton, andthis is entirely understandable.Tommy's jobwas to do general cleaning,take care of theincinerator,and make very minor repairs.He continued onthat job until Rufus was transferred to the Clinton Avenuebuilding.Whether or not Tommy now had a porter to"supervise,"the change from porter to resident managerdoes not appear to have been anymore momentous thanMcCullough's from watchman.He left to enter the service2 months later and, on Rufus'recommendation,Pellatonengaged Bernard.It is scraping the bottle to argue thatsuch recommendations of members of his family, as helater recommended a younger son for grass cutting (Rufusalso called the office and informed them how many hoursthe boy worked), prove the supervisory status contemplat-ed in the Act.WhenBernard became resident manageratLincoln,Rufus,who had been there but was now at Clinton,instructed him "relative to his duties,"as Pellaton testified.Such a conversation,similarto those with newly hiredporters,suggests perhaps that Rufus,a part-time residentmanager,was supervisor over Bernard,the full-timeresident manager!The issue was raised and extensively explored withrespect to hiring a porter when one was needed.Pellatontestified to advertising for a porter"when Mr. McCulloughcould not find anyone in the town."There is no evidencethatMcCullough ever tried or succeeded in finding aporter.Rufus testified that at Pellaton's direction he oncecalled the state employment office for a porter; a manappeared for work the next day; he had not been hired byRufus.As for an incident involving the discharge of aporter, the discharge was directed by Pellaton.To lessen atenant's fears,theShortsundertook to do it "in adiplomatic way" after Pellaton told them to "make up .. .an excuse."We need not again spend hours as we did at the trial ontestimony by the lifeguard at Port Washington. She wasevidently straining to aid her employer.For example, shetestified that when she quit several years before,McCul-lough,who knew that she was going to Mexico, askedwhether she could find another guard; she did not informthe office.But then she toldus that "everybodyknew it."Although she testified that McCullough told her to clearquestionswithhim, she told us that when she didsomething wrong, like letting her dog wander around, andMcCullough got "upset,"he would tell Pellaton who thenspoke to her about such things six or seven times. Herschedule is kept in the office and,when there is a change,she goes there and indicates the change.Asked,she testified that she doesn'tknow whetherMcCullough can swim.We heard further that McCulloughhas told her"keep down the noise, or not to let the kids goout with wet feet,or not to let them throw the balls or runin the halls or go in the rec room";now she"generally[doesn't] let them in there." She did tell us that she hastaken vacations after going to the office and asking there.Most significant andmore reliable than the oraltestimony given on the issue of the resident managers'duties and status is the detailed list of Duties and Role of aResidentManager,which was sent to each of the three PIERREPELLATONENTERPRISES,INC.413approximately 10 days before theysigned union cards.This exhaustive four-page list nowhere refers to the porteror to any supervision or control of the porter to beexercised by the resident manager. The omission speaksmore loudly than the thousands of words uttered on theissue.When resident managers helped clean or performedother work performed by porters, they were not dilettantesor engaging in a casual pastime for love of the work.Unlike a situation when Pellaton himself might be of suchassistance, this was not a case ofnoblesse oblige;these menwere service employees accustomed to doing menial work.To avoid working at cross-purposes, those who weresalaried told porters, who are hourly paid and whose workwas entirely menial and lower on the occupational scale, tohandle situations which were routine and common butoutside the directed daily routine, as when a matter arosewhich called for immediate attention.An example of this occurred when Mrs. Rufus Short toldBernard, when he and the porter were waxing a floor atClinton Avenue, that a washing machine was overflowingat the Lincoln building. Bernard, apparently continuing towax, told the porter to mop up the water. One can think ofmore significant directions given by one rank-and-fileemployee to another whether in sharing tasks on a givenjob or dividing the work even where respective duties arenot spelled out as they were here. On this occasion both'resident manager and porter were engaged in a given task;informed of an emergency, the former told his companionto trade the waxer for a mop. Conceivably the latter is asimpler trade tool. But the authority exercised scarcelyindicates that Bernard occupied a supervisory status.Indeed being told of the emergency, had he himself gone totake care of it and left the porter to do the waxing alone, itcould as well be claimed that such a decision indicated amore lofty status on his part. The error presumably was hismother's for having told him!Their respective duties being routine and regular even iftenants' requests are unscheduled,any task assignmentswere administrative and necessarily sporadic. It does notappear that directions were required for the day-in-day-outtasks.Were it held that Bernard on the described occasion gavean order which indicated that he was an order-giver withsupervisory status,we would have here realized thecondition described in theSecurity Guard Servicecase:3Ifany authority over someone else, no matter howinsignificantor infrequent,made an employee asupervisor, our industrial composite would be predomi-nantly supervisory. Every order-giver is not a supervi-sor.Indeed, that such a situation existed in this case is claimedby the Respondent in its contention that Rufus andBernard jointly supervised a lone porter.If it borders on the ludicrous to detail and analyze such asituation, so does the claim that these resident managerswere supervisors within the meaning of the Act. Neitherthedefinitionof supervisor in Section 2(11) nor itsinterpretation in the cases warrants a finding that theresident managers were supervisors within the meaning oftheAct.The qualityof the various elements in thestatutory definition is wholly different from the relation-ship here indicated between the resident managers and theporters. The apportionment of hours worked by the porterat Lincoln and Clinton was no more than an agreed-uponand approved division of his time which the employerrequired. It did not expose this rank-and-file individualwith preassigned and readily identifiable duties to thesupervision of two immediate chiefs. No different was theone-to-one situation at Port Washington.Most remote from the functions which we are consider-ing but in the limelight as this trial came to a close andthereafter was the moon flight of Apollo 16. One notedinstructions and directions which issued from the rank-and-file professionals,not themselves supervisors, at theHouston Space Center to those others engaged on themoon;in that situation and here the elements and thestatutory definition of supervisor have been emphasizedand clarified,as has been the distinction between authorityand supervision on one hand and direction or guidance asby a leadman or conduit on the other. This is not to saythat in either situation there are no supervisors.But in thecase before us the supervisors over these few individualsarePellaton,his son,andMiss Brady in the office.IfMcCullough was careless,even reckless,in testifying(when he clearly did not recall and said that it was one orthe other of these who told him) that either Pellaton orMiss Brady had said that Shields could have the job asporter and that he thereupon passed the word on to Shieldswhen the latter returned 2 days after his initial interview,his credibility was to that extent impaired. But the evidenceon the issue of duties and status is too impressive to beovercome by this item. Porters who preceded Shields hadbeen hired through the office, with the "possibility" thatthey were reached byadvertisements.Similarly we need not press to the ultimate and make anyfinding of general credibility on the basis of such testimonyas that of the two ladies in the office who were workingtogether at the time, one of whom testified that she couldhear only portions of the conversation,the other giving itto us in detail. Clearly, in saying that he was told byPellaton or Brady,McCullough was uncertain.His positionas otherwise described and the testimony concerning thehiring of porters generally and concerning the relationshipbetween residentmanagers and porters indicate thatMcCullough did no hiring on his own; directed to appearat the building,an applicant first called on the superin-tendent or resident manager, who took him to the office,where his references were checked.When he later returnedto the building, McCullough told him that he could havethe job, and told him what his duties would be.No more serious is McCullough's inability to recalldates. Although he signed a union card on September 20,he testified that he spoke to Shields about joining 3 or 4days later, and placed that conversation variously aboutthe middle of October, the first or second week in October,and then at the end of September.An unreliable element was injected into the testimony ofMrs.McCullough,who otherwise impressed me as anhonest and a creditable witness,when she testified that3N.L.R.B. v. Security Guard Service, Inc.,384 F.2d 143,151 (C.A. 5). 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDShields rang her bell and told her that he was applying forthe porter's job in response to a newspaper advertisement;that she took him to Miss Brady in the office, and left himthere; that his references were evidently checked; and thateither that day or later Mrs. McCullough was told to takeShields to her husband to be shown what to do.Ido not doubt the testimony by MissBrady that she wasilland away at that time. If Pellaton was also away,someone,not a resident manager,was in charge of thebusiness: I do not credit Pellaton's testimony that in hisabsence his functions were performed by no one. Appar-entlyMrs.McCulloughwas mistaken when she said thatshe took Shields to Miss Brady in the office, but this is nomore than an additional complication as we seek to ferretout the truth with respect to supervisory status. If Mrs.McCullough did not speak with Miss Brady, she did speakwith someone in charge on behalf of Pellaton.Reference was made at the trial to both McCullough andhis wife paired as the resident manager.But their work,their personalities, and their demeanor indicate that theywere not "in charge" during Pellaton's and Miss Brady'sabsence. The employment of a new porter was authorizedby someone else, whoever that someone else was, whetherCharles, who filled in for his father, or another. Certainlyany temporary or limited authority given McCullough tohire a porter while Pellaton and Miss Brady were awaywould not establish the former as a supervisor; but there isno evidence of a grant and there was no exercise of suchauthority.While this incident of the hiring of a porter bearson the question of a resident manager's authority,it is thelatterwhich is an issue;and the evidence as a wholeabundantly points to the answer.In all of the testimony by various witnesses concerningthe hiring of porter Shields, as we piece together the loosebitsobtained at times with difficulty, certain facts areindicated:When Shields applied for the job, Mrs.McCullough questioned him concerning his experienceand then passed the information on to the office;she wasdirected to bring him down and she did, leaving him there.Certainly it was in the office that the decision to hire wasmade even if McCullough thereafter saw Shields or even if,as we can assume, McCullough pointed out what the workconsisted of and noted that Shields could do that work. Tocheck on whatever skills a porter must have and on hisphysical capacity for example-if McCullough did that-isfar different from being authoritatively instrumental in thehiring process. Such a difference appears throughout thiscase.The element of control exercised by a janitor vis-a-vis asingle lower paid porter may rise to a more important levelwhen the former interviews prospective tenants, receiveslease applications,and passes them on.But the residentmanagers' functions as here described are not those ofsupervisors as defined in the Act.This is not to denigrate the work or the status of so-called resident managers. Many actively supervise a staffof secretaries,engineers,porters, etc. A large section ofsociety is dependent on their efforts.But we cannotendorse the efforts made at the trial to depict the threeresident managers here at the supervisory level.At this point, reference can be made to testimonyconcerning an extension of vacation time given to Shields.As will now further appear, the porter did not normallycommunicate directly with the owner;McCullough was theconduit or channel for communication between Shieldsand Pellaton.Shields had a 4-day vacation in 1970. Thefollowing year he asked McCullough for more time andwas told to speak to Pellaton.Shields returned, toldMcCullough that he had spoken to Pellaton but got nosatisfaction,and asked McCullough to speak to Pellaton.When McCullough did this,Pellatonagreed to anextension of the vacation and told McCullough to find outhow much time Shields wanted. Shields thentoldMcCul-lough that he wanted the regular week which was now duehim and another week to be taken on his own.McCulloughreported this to Pellaton,who directed that Shields begiven I week with pay and I week without pay, andMcCullough so informed Shields.Pellaton testified in this connection that,when McCul-lough told him that Shields had asked for more vacationthan he had had the year before, he had himself asked howMcCullough felt about it and that,when the latter said thatitwas all right as far as he was concerned,that he wouldtake care of the porter's work,Pellaton had told him that aslong as McCullough felt so he would go along with it. Withlanguage most favorable to Pellaton's own position, thisdoes not indicate that McCullough was a supervisor. Hehad here relayed Shields' request and then carried backPellaton's decision.This recital indicates the time spent,and it typifies the efforts made,at the trial.McCullough'sstatus as a conduit, certainly not as supervisor,was hereportrayed.Quite in point is Charles'testimony,to show his lack ofauthority,thathe has never interviewed prospectiveemployees,hired,or fired,although it is admitted that he isan agent of the Respondent and he testified that he signspayroll checks when his father is away and is now theresidentmanager atboth Lincoln and Clinton. This is inmarked contrast to the claim that the discriminateesherein,themselves resident managers,have interviewedand hired employees and were therefore supervisors.Ifcomparative wages ever suggest status,the $100 or$125 a month salary plus a free apartment allowed theresidentmanagerdo notindicatethat he is a supervisorover the porter within the Act's intendment. Working a fullweek,a porter is paid $100(more when Shields wasassigned additional functions).We do not know how muchthe porter at Farmingdale earns but we were told that he ison weekly salary.One must bear in mind that,living in thebuilding,the resident manager is available every day andat all hours, with the agreed-upon limitation in Rufus' case.Indeed we recall that,although Rufus Short was permittedto and did work elsewhere,his wife received a complaintfrom a tenant and transmitted it for immediate attentionon the occasion testified to when Bernard and Shields wereworking together. As for communications both from theoffice and from tenants,these would naturally go to theresidentmanager or his apartment since a member of hisfamily would be available;we recall that the landlordprovides the resident manager with a telephone.There isno evidence that the messages received and transmittedwere other than routine in nature.Duties wereclearly PIERRE PELLATONENTERPRISES,INC.415defined, and again there was no exercise of supervisorydiscretion in this connection.The status of these resident managers would have to beraised considerably before they could reach the level ofeven those minor supervisory employees referred to asfollows in the pertinent Senate Report: 4The committee has not been unmindful of the fact thatcertain employees with minor supervisory duties haveproblems which may justify their inclusion in that act.Ithas therefore distinguished between straw bosses,leadmen, set-upmen, and other minor supervisoryemployees, on the one hand, and the supervisor vestedwith such genuine management prerogatives as theright to hire or fire, discipline, or make effectiverecommendations with respect to such action.I find and conclude that a demand for recognition wasmade on November 9 for the employees in the unit alleged,and further that there was no substantial variance betweenthe unit recited in a demand made by the Union to theRespondent and the following unit which I find andconclude is an appropriate unit within the meaning ofSection 9(b) of the Act:All resident managers and porters, employees ofRespondent employed at its apartment buildingslocatedat 100 Clinton Avenue and 101 LincolnAvenue,Mineola, New York, and 125 Main Street,PortWashington, New York, exclusive of all officeclericals,guards,watchmen, and all supervisors asdefined in Section 2(11) of the Act.I further find and conclude that since at least November9 the Union has been the exclusive collective-bargainingrepresentative of all of the employees in the unit, and thatthe Respondent has refused to recognize and bargain withtheUnion, in violation of Section 8(a)(5) of the Act.Further violation of the duty to bargain will be notedbelow in the failure to bargain concerning the change inoperation and its effect and in the various attempts toundermine the Union.C.TheAlleged Violationof Section 8(a)(3)Pellaton testified that he called the Shorts on October 8and at that time arranged to speak with them at his officeon the 12th. We shall see that the charge of incompetencein the discharge letters to the Shorts has not beensupported. It is not at all certain that Pellaton evenmentioned this to the Shorts. He testified that over thetelephone on October 8 he voiced his dissatisfaction(apparently for the first time) with the amount of timeRufus was spending on the job. He further testified thatwhen they met on October 12 he mentioned renting anduneconomic conditions and spoke of replacing both of theShorts.Rufus' situation thus provided an opportunity for yetanother defense albeit a patently specious one. Listingreasons, his discharge letter stated:Due to the fact that you have outside employment withthe County of Nassau, which requires your presence inthe furtherance of your job as a maintenance painterfor the County of Nassau, when, in fact, your presencewould have been required on the premises.Admittedlywhen Rufus washired, Pellaton knew that hewas doing contracting work on his own.For that reason itwas agreed that Rufus would be paid less than otherresident managers. (AlthoughRufus wentto work for $75per week,Pellaton testified that he had said that he wanted$15,000 per year to work full time.) Indeed even while hereemployed, Rufus was paid extra sums for repair workwhich he did elsewhere for the Respondent. Only whenPellaton told Bernard and Rufus that he was going todischarge them did he learn that the latter was employedby the county. To cite this, then as a reason for thedischarge allegedly previously decided upon is ludicrous.No basis has been suggested for differentiation betweenworking for the county or any othersingleemployer anddoing such independent contracting or other multiple jobsof which Pellaton had full knowledge at the time he hiredRufus.Nor is there any evidence of Rufus' neglect of hisjob at Clinton or later at Lincoln as alleged in this defense;or that father or son had been negligent or incompetentdespite the other reason as declared in the discharge letterwhich each received:You have failed to perform your duties in accordancewith the terms of employment. You have beennegligent and failed to act in a competent manner.The arrangement made and maintained with Rufus forseveral years and theabsenceof evidence to support anyallegeddissatisfactiongive the lie to the claim ofdissatisfaction because of Rufus' work elsewhere, asidefrom the latter's testimony that he worked on this job"from sixty up," not less than 40 hours per week, andsometimes as many as 80 or 90 hours.Pellaton also told us that on October 8 he had noknowledge of the Union; that he had not received the StateBoard letter of October 7; and that he first learned of aninterest in the Union late on Saturday afternoon, October9,when he went to the post office for mail and found theState Board letter.Without now placing full reliance on the mails, the letterof October 7 with its claim of union representation wouldnormally be delivered to the post office for pickup by theRespondent on October 8. (There is no problem here ofcarrier delivery.) Pellaton did not say that his mail had notbeen picked up on October 8, or that it had been but thatthis letter was not at the post office at that time.In this connection we also have diametrically oppositetestimony by Bernard and Charles concerning an allegedincidentwhich could shed light on this question ofknowledge of union activities.Bernard's recollection of aconversation with Charles on that day is understandable inassociation with the notice of October 7 from the StateBoard. There is no explanation or basis for acceptingCharles' alleged recollection of the events of that Friday, ashe testified in detail that he went to a country club about11 a.m., left about 6:30 or 6:45, returned to his apartmentabout 8:30 that evening, and then went out to dinner: Hedid not see Bernard at any time that day. There is greaterreason for crediting Bernard's testimony that on October 8° SenateReport 105, 80th Congress,4CfCast-A-StoneProductsCompany,198 NLRB No. 66 416DECISIONSOF NATIONALLABOR RELATIONS BOARDCharles told him that the Respondent had received a letterfrom the State Board and asked what it was about; andthat he had replied,"We decided to join the union" sincethey felt that they deserved a little more.This and the inadequate explanation concerning delay inreceipt of the State Board letter lead me to find that theletter prompted Pellaton's telephone call on October 8 andtheappointment on October 12, and that it furtherprompted subsequent events.As we consider the defenses,we see that,aside from their insufficiency,they do notindicate,any more than do Charles'activities on that date,any reason for Pellaton to call on October 8 the day afterthe State Board gave notice that a petition had been filed.His credibility or lack of it is too pronounced foracceptance of the position that it was mere coincidencethat Pellaton set the discharge machinery in motion onOctober 8 after months of consideration and well beforeCharles would be available to replace both Shorts; andcertainly no coincidence that he spoke of discharge for thefirst time on October 12.The Respondent'sgood faith and the validity of itsdefenses are further reflected in its complete failure tosupport the charge in the discharge letter to Bernard thathe had failed to perform his duties and had been negligentand incompetent.We have here no more than a vacuumoccupied by an unproved claim.With respect to Bernard,we recall that Pellaton testified only that he told bothShorts that Charles would take over the job as residentmanager at both Lincoln and Clinton.Going afield to question Bernard's reinstatement rightand entitlement to backpay,counsel for the Respondentbrought out that,collecting rents,Bernard on one occasionhad received a check in partial payment and cash for theremainder,which he refused to turn over to Charlesbecause the latter would not give him a receipt for it; andthat he thereupon returned the cash and the check to thetenant.Here was a dispute between two very young men,one the boss'son,who was entitled to demand that allrents collected be turned over to him, the other demandingwith reason a receipt for such rent which was in the form ofa check and cash.Contrary to the suggestion by counselfor the Company when he inquired in this connection, onlyone check and the rent paid by one tenant was hereinvolved.To return the rent to the tenant was hardly adesirable way out of this impasse;on the other hand, hadBernard retained the rent,a more serious charge mighthave been brought against him. To have turned it overwithout a receipt would have been foolhardy.In any eventthis is not claimed to have been a reason for Bernard'sdischarge;nor does it disqualify him from reinstatement. Itismerely another incident which,despite dehortation, wasbrought forward at the trial. It could not sensibly havebeen submitted to show that Bernard was either negligentor incompetent.We recall that the discharge notices to Rufus andBernard declaredinteralia as follows:You have failed to perform your duties in accordancewith the terms of employment.You have beennegligent and failed to act in a competent manner.But for omission of the reference to outside employment,Bernard's discharge letter was thus similar to that sent tohis father.Such a charge without supporting proof furtherindicates the Respondent's recklessness in a flounderingattempt to disguise its discriminatory action.Without making even an implausible complaint againstMcCullough(although Pellaton at the trial suggesteddissatisfaction),theCompany took simultaneous actionagainst him in the clean sweep,fDecember 15. Strangely(or not so strangely) Pellaton testified about McCullough'sshortcomings although there is no reference to negligenceor incompetence in his discharge letter.He told us that hecommented on McCullough'swork on two or threeoccasions,the last in June 1971 when he allegedly toldMcCullough that he was unhappy over his negligentattitude with respect to vacancies.We were not favoredwith details or other information concerning this.McCul-lough testified that Pellaton had never commented on hiswork.Aside from his presence at the State Board meetings onNovember 9 and December 14, Blackman was a pawn tobe sacrificed as part of the overall strategy.His dischargewas a natural consequence of the discriminatory action vis-a-vis the Shorts,including employment of an independentcleaning contractor.Not in the least timid,Pellaton reacted immediately withan incondite performance after the union activitiestranspired:He spoke to the Shorts and did not appear forthe meeting scheduled at the State Board on October 15.He did appear with an attorney on November 9 pursuantto a second notice. If anything be wholly unbelievable, it isPellaton's testimony that he did not fully understand theState Board's letter of October 7.Indeed he testified that aslate as November 9, when he appeared with an attorney, hesaid that he did not know what was going on. When Rufusmentioned the Union shortly before that meeting, about amonth after the October 7 letter,Pellaton said that hedidn't know anything about a union.He is sharp andshrewd,even if at times noticeably evasive and reluctant totestify.To the extent that here and elsewhere in thisdecision I am indicating credibility findings,I can add thatIam omitting,because they are unkind and quiteunnecessary as additional support for the findings made,further expressions which are wholly warranted. (This is noparalepsis,but a clear and definite indictment withoutfurther details.)According to Rufus, when he and Bernard saw Pellatonon October 12 (he was uncertain about how the meetingwas arranged), reference was made to the letter and thefour-page list of duties which the Respondent had sent toits resident managers;Pellaton assured them that it did notpertain to them,they had performed their duty; he thensaid that he might have to replace Rufus with Charles, whowas getting married,but that Rufus could stay untilCharles returned from his honeymoon. Further accordingtoRufus,Pellaton did not say that he was going todischarge Bernard also. If Pellaton was here guilty ofviolation it is no less that even if Rufus was amenable orvoiced no objection insofar as his own termination wasinvolved.The issue is whether Pellaton committed aviolation as alleged.We can now further analyze testimony concerning eventson October 8 which both sides have urged to support their PIERREPELLATONENTERPRISES,INC.417respective positions with respect to the discharges, butwhich I find are too slender reeds to support eitherposition, especially in view of the clear and adequate proofwhich we do have.Had Pellaton cited the vagaries of the United Statesmails to explain his lack of knowledge of union activitieswhen he spoke with Rufus on October 8, this would havebeen more plausible even if unreliable in the light of hisgeneral unreliability on the stand and his indicated attitudeand demeanor. But I do not credit his explanation that hedid not pick up the Thursday letter until late Saturdayafternoon and thus that, when the October 12 appointmentwas made on Friday, October 8, he had no knowledge ofthat letter, which he allegedly did not understand anyway.On the other hand, Rufus' uncertain testimony concern-ing the arrangement for the October 12 meeting sheds nolight on the question whether there was any reference totermination of the Shorts before receipt of the State Boardletter.Beyond the patent unreliability of the testimony of bothPellaton and Rufus at this point, we have the conflictingtestimony by Bernard and Charles with respect to thelatter'salleged question on October 8 concerning theOctober 7 letter; and while I have resolved that conflict infavor of Bernard, I am unwilling to build upon that notquite certain finding of fact a massive and importantfinding of discrimination.With all of this said, it remains,aside from resolution ofthe testimony of what was said on October 8, that there isno question of Pellaton's October 12 knowledge of theunion activity.-And his various reasons for the announce-ment on that day of a decision to discharge both Shortswere patently pretextual. (As part and parcel of the overalldiscriminatory scheme, each discharge reflecting on theothers,Rufus' employment elsewhere, Charles' imminentavailability, and the 2-month-delayed utilization of theindependent cleaning contractor could not even be offeredto explain the discrimination against McCullough.)There was no hint of dissatisfaction or suggestion ofcriticism on September 9 when the four-page statement ofDuties and Role of a Resident Manager was sent to thesethreewith the covering letter that it was notmeant ascriticism. But a puzzling element now intrudes which wedare not overlook even though its significance has not beenindicated: For II days in September, beginning September18,and I day in October, the Respondent placedadvertisements for resident managers; Pellaton testifiedthat this was in anticipation of firing the Shorts. Why theShorts and why not McCullough, he did not explain.Perhaps the vacancies,5 the increased cost of operation,and the freeze on rents developed only at Lincoln andClinton, and between September or October and Decem-ber!But the evidence, such as it is, is to the contrary.While the first ads were placed at or about the time whenBurke firstmade contact with Bernard, there is noevidence of company knowledge of this; there is no basisfor an assumption that Pellaton had acquired knowledge oforganizational activity from Shields, who did not sign aunion card, or any other source. The residentmanagersapparently signed their cards on September 20. At anyrate,Pellaton's now declared intention as of that date todischarge the Shorts stands in marked contrast to the letterand guidelines which he had sent just a few days earlier,before their union activities transpired.His further explanation that he had thought of manyways ofcutting down expenses,among them utilizing theservices of an independent contractor,does not begin toexplain his advertising for resident managers after hisdetailed outline of duties with the volunteered statementthat it was not "meant as a criticism[but] as a guide" andthe immediatevolte-faceas he hired no resident managersbut discharged these three,who had signed union cards,and the porter who had likewise signed while retaining theother resident manager and porter,who had not signed.Whatever might be said concerning the advertisementsas indicating a desire to replace the resident managers orsome of them(we do not know which of them),the fact isthat the three men had only a few days before been sentthe guidelines without any suggestion of "criticism."-Andthe decision to advertise and the expense thus incurredindicate that,after long consideration and much discus-sion,the Respondent had concluded that it was best tocontinue in this same mode of operation,and neither tocontract out the cleaning nor to adopt some other plansuch as use of floating mechanics.The apparent wisdom of that decision (Pellaton's tomake if nondiscriminatory)to continue with residentmanagers and, for an additional 3 months until a few daysbefore this trial, with one porter, at Port Washington, ismanifested in the expenses incurred for the limited servicecontracted for at Lincoln and Clinton and later at PortWashington.Pellaton testified that several times beforeMay andperiodicallythereafter he had discussed contract cleaningwith an independent contractor.The verylapse of time,not to mention the preparation of the lengthy list of dutiesof the resident managers and the many advertisements forresidentmanagers,all indicate that intensive discussionand deliberation had led to a decision not to modify theoperation.Thereisno evidence of a sudden change ineconomic or other circumstances to explain the precipitatearrangement with the contract cleaner before a contractcould be prepared.What was sudden was the decision onDecember 14 to take counteraction before the Board.Further,concerning the Respondent's apparent opinionwith respect to a switch to contract cleaning,no suchchange was effected at Port Washington,as we shallfurther note,until the end of the following March,with thedeparture of the nonunion porter there.Although a contract was not signed until December 27,the independent cleaning Contractor took over at Lincolnand Clinton on December 17. Even here it appears furtherthat the Respondent's change in method of operations wasnot the result of a long-developing plan based onaccumulated evidence of loss and the possibility of savings.Rather,precipitatedischargesnecessitated immediateemployment of an independent contractor at Lincoln andClinton well before the specifications for the work wereprepared.As for Port Washington, discharge of theresidentmanager there made necessary the transfer of5We shallsee that theevidence is to the contrary. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDsome of his duties to the porter. Again there was delay incompleting the arrangements, and it was 5 weeks before anincrease in the porter's salary was arranged, this to go intoeffect retroactively to the time when McCullough wasdischarged. It was 3-1/2 months before the independentcontractor was retained for Port Washington.TheMineola, contract provides that at these twobuildings all of the cleaning work only (this is done by oneman, and the owner provides supplies such as paper andsoap) is to be provided for $1,000 per month. While salariesno longer are being paid to the Shorts or to Blackman, theservices being performed include no repairs,maintenancework, renting, or rent collection. As for the apartmentsprovided for the Shorts, it is clear that there are vacantapartments at each building so that there has been orwould be no loss of rent. (This is not to mention the effecton the tenants, who have formed a committee to protestthe change, with what the owner must regard as apossibility for other and serious problems. It was this latterfactor, as I informed counsel, which prompted my secondand extended effort to settle this case.Again,we do nothere question the wisdom of the Respondent's decisions.But all of these facts brought out at the trial at least explainitsdelay and apparent reluctance over a period of manymonths, prior to the advent of the Union, before theindependent cleaning contractor was employed.) We werefurther told that Shields left on March 29 and that a similarbut oral arrangement was entered into with the contractorfor $400 per month beginning on March 31, a man comingin from 2 to 6 p.m. Pellaton told us that he didnot recallthe circumstances of Shields'termination:He was "notexactly" discharged. At the time of trial, a formal contracthad not yet been entered into with the cleaning contractor.Overall the difference in nature and value between theservices rendered before and after these changes is soextreme as to suggestper sea discriminatory motive ineffecting the changes. (This is beyond and wholly apartfrom the other bases for finding discrimination.) We recallthat, in addition to the cleaning work, the residentmanagers and the porters had made minor as well as somemajor repairs, were directly available to tenants, andinterviewed and prepared binders for consideration anddecision by the Respondent with respect to prospectivetenants.Continuing with further detailsin this connection, Rufusstarted at $75 per week and was receiving $100 onDecember 15, being paid less than the other residentmanagers because he was doing outside work and despitehis testimony that he worked many hours on this job.Bernard was earning $125 per week at the time of hisdischarge.McCullough started at $65 in 1964 and wasreceiving $150 when he was discharged. After McCul-lough'sdischarge,Shieldswas given a $26-per-weekincrease retroactive for 5 weeks to the middle of Decemberbecause of his increased duties,as Pellaton reluctantlyadmitted. (At about the same time Pellaton increased thepay or the health insurance payments for the nonunionresidentmanager and porter at Port Washington.) Therental value of Rufus' apartment was placed at $275 permonth; Bernard's at between $225 and $250; Charles' at$445 per month. The latter's salary is $175 per week. To theextent that he does otherwork,he is not available asresidentmanager atLincolnand Clinton.In short, asidefrom the fact that savingswould not justifydischargesdiscriminatorilymade,ithas not been shownto supporttheeconomic defense that by these discharges theRespondent effected savings.Changing circumstances may explain changes inemploy-ment.Charles'marriagewas certainly an importantcircumstance to himself and his father.If that explainedCharles'moving into Rufus' job,we need not concernourselvesaboutthe timing so soon afterthe Companylearned of the union activities; it can hardlybe claimed,and it is not, that the marriage was scheduled with thoseactivities inmind.But, except for the fact that it wasoffered in explanation,theconnection between themarriageand Rufus'discharge is not at all clear.Whatever Charles'dutiesashe was "learning thebusiness,"and generally assisting his father,there is noevidence that he was divested of his other duties. His fathertestified that he does not knowhow much Charles is paidas residentmanager,and Charlestestified to dutieselsewhere.Nor isthere evidencethatCharles couldperformall of the maintenancework theretofore done byRufus.Personalities aside,and onlywithrespect to the jobdone and to be done, Charles,whateverhisotherqualifications,was clearlyepigonus as resident manager oftwo buildings.While it isnot for usto judge Charles'qualifications forresidentmanager in connection with either mechanicalworkor dealings with tenants,he himself suggested aninterestingirrelevancyas he testified that whenAnderson,a tenant,asked himafter he became resident manager whythe Shorts had beenfired,his replywas, "It's none of yourbusiness."He continued that,ifAndersonwanted moreinformation,he couldcall the office.Even thoughCharleswas displeased by tenants'concernwithmanagerialproblems, this was not that soft answer which turneth awaywrath. It would call for comparison withany evidence ofincompetenceon the partof therecentlydischargedresident managers were there any such evidenceto supportthat defense.Even ifCharles couldconvenientlyfillboth slotsoccupiedby Rufus andBernard (it is nowhere suggestedthat Charles, a very youngman as is Bernard,can takeoverRufus' mechanical duties;nor does heoccupy theresident manager's basement apartment), that is neither thereason relied on by the Respondent nor one of the reasonsgivento theShorts in their formal discharge letters, whichstressed their own alleged shortcomings.It is true that weare not concerned withthe adequacy of the employer'sreasons;but weare concerned,as is theAct, when thereasons stated are unsupported and untrue and when thedischarges are discriminatory.As for PortWashington, Pellaton testified that he is nowthe resident manager although he does not reside there andalthough resident managers always resided in the building.He was not asked and did not explain who takes care ofthe buildingwhen he and the cleaning service man are notthere and his office is closed. He spends"never less thanmaybe 25 hoursa week"as resident manager, devoting, ashe put it,"most of the weekends and evenings and during PIERRE PELLATONENTERPRISES,INC.419the day." At least prior to December 16, he visited theMineolabuildings infrequently.Although thedefense isnot supported by proof ofsavingsunder thecontracts with an independent cleaningcontractor or of even equallyefficientoperation,weconsider now in some detail the alleged larger economicreasons for the change in operations at these threebuildings.Here we keep in mind that consideration hadbeen given since early in theyear toemploying anindependent cleaningcontractorand more recently tohiring new resident managers.Whateverthe actual figures and estimates or projectionswith respect to taxes and other expenses,the Respondent'sfigures of actual incomefor 1971show an increase frommonth tomonthat Lincoln and Clinton and virtually nochangeat Port Washington. It is clear thatthe vacancysituationin1971had improved slightly at Lincoln,markedly at the new building, Clinton,and was ratherstaticat Port Washington.Further,aside from the questionablereliabilityofexpense data when weare told thatsome figures representactual expenses and others only estimates made during thecourse of the trial, thereis no explanationfor the markedlylower expenses for the fiscal year endingJuly 31, 1971, ascompared with the calendar 1971expenses.Those greatdifferencesmust have arisen in the last 5 months ofcalendar 1971, which are includedin the calendar year, ascomparedwith the last5months of calendar1970, whichare includedin the fiscal year.Also in thisconnection,as noted at the trial,Pellatondeclared thatwere he preparing the statements for fiscal1971, he would show higheramortizationpayments thanthose listed on the statements received in evidence. Itfollows from thisthat the differences between the amorti-zation payments and therefore the total operating expensesshown for fiscal 1971and the corresponding figures shownfor calendar1971 do not provethe alleged increase inoperatingexpensesin 1971, which is cited by theRespondentto supportthe claim of economic justificationfor the discharges in December.Nor, asnoted in anotherconnection,did any ofthisdevelop suddenly after theCompany acquired knowledgeof the union activities.A recent Boarddecision impels me to pointout that,when theRespondent suggested an offer ofproof whichwas not actuallymade,I rejectedthe offerof certain data,specificallynot because it was irrelevant, but because itwas incomplete and becauseof theRespondent's refusal,stated atthat point,6to submit further data necessary tothe issue of comparative economic conditions; and, as Ideclared,because it could thereforenot be probative. Toreceive some informationwhich couldbe relevant but isindicated as incompleteand not probativeis to waste time.The Respondentthereafterundertookto submit data tosupport itsdefense with respect to tax burdens.Presumablyto supportthe defensethat,in part at least,economicconditionspromptedthese discharges,manydetailsofincome and expense were submitted.But these includedestimates,inexactor varyingitems of apportionment oftaxes among tenants, and even datawhich wereincompleteso that they could not prove or supportitems which werequestioned.We have an input of certainfacts followed by aconclusionaryassertion which is not shownto follow fromor to be adequately supported by those facts. Suchtestimonial syncope lacks probative value and cannotaccomplish the purpose for which it was offered.To the limitedextent that figures(as with respect to someof the taxes imposed)are sufficiently complete to permitevaluation or comparison,they are refuted,as for example,by the showing that delayin transfer of tax increases variesand is apparently slight overall.Aside from the relatively short time lag indicated beforetax increases were apportioned among tenants,we do nothave figures to indicate any increasedburden borne by theRespondent and allocable to vacant apartments because ofincreases in taxes. Pursuing this further to meet any generalclaim,whether relevant to the issues before us or not, ofincreased burden or a possible claim that any of this hasbeen ignored, figures submitted at the trial,for example,indicate an increaseof $921.20 in school taxeson the PortWashingtonproperty.This averagesapproximately $77 permonth for the entire building.The $77 figure will bematerially lessened if we relate it to the vacant apartmentsand the proportion allocable to each,which the ownermust bear while the apartments are vacant. (That propor-tion has not been made clear.It could be computed fromthe list of vacancies if we had the total possible rentals foreach month.)Further information and computation wouldbe necessary before the extent ofany added burden couldbe measured.Not only wasany time lag in recoupment of increasedtaxes from tenants brief, but this was no newor suddendevelopment.Itwas a circumstance which,in some casesat least,appeared to have been more thanovercome by anoverestimate of taxes when leases were signed.Nor does itappear that other items of increased expense arose justbefore and prompted the discharges.Thus,for example,fuel oil prices had been increased well before December 16.Were the attempt successful to show thatthe Companyoverestimated taxes at the beginning of various leases andtherefore overcharged tenants, and that such overchargescontinued until taxes were sufficiently raised to meet theestimates (we are not here faced with the questionof equityasbetween landlord and tenants),thiswould show,contrary totheGeneral Counsel'sposition,that thelandlord sustained a relative loss as timewent by since anyovercharge would be lessened or nullified with the increasein taxes until such taxes equaled the estimated amounts.Rental of additional apartments would of course improvethe landlord's position.As will be notedmore specifically,our concern in connection with the economic defense isnot with the Respondent's profit or loss from its operationsprior to December15, 1971, but theextent to which savingsfrom the change in operationcould reasonably beanticipated when these employees were discharged, as theRespondentbelatedly admittedat the trial and again in itsbrief;and with an alleged deterioration in the Respon-dent's financial condition which it is claimed prompted thedischarges.6TheRespondent thereafter undertook to and did produce comparative,if partial, data. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDNot only are these dollars and cents aspects, as preparedforand presented at the trial, not probative of theeconomic defense, but it is evident that they were certainlynot clear and probative on October 12, when Pellatonspoke of terminating the Shorts, and on December 15,when he discharged all four discrimnnatees; and no less soon September 9, when he expressed his satisfaction anddetailed the duties, or shortly thereafter when, by advertis-ing for resident managers,he indicated his intention tocontinue operations in that manner.Aside from the fact that the change in method ofoperationwas adopted to eliminate the four unionsupporters and no others, to destroy the collective-bargain-ing unit, and to undermine the Union, the duty to bargainwith the Union before such change and concerning itseffect is clear. Here then is further violation of Section8(a)(5) as the employer failed to bargain concerning thechange and its effects, before it was accomplished.Nor is there credible explanation for continuancetheretoforeof the allegedly uneconomic method ofoperation and the timing of the change to a contractor inthe middle of December at Lincoln and Clinton, and 3-1/2months later at Port Washington, although, as we recall,McCullough's discharge had not been similarly delayed.The selection of the four was hardly fortuitous,7 andcertainly not in the dim light of the defenses or explana-tions submitted.Very significant are the abruptness and timing of thedischarges.8 I do not credit Pellaton's testimony that, whenhe advertised for residentmanagersin September andOctober after months of consideration and discussion withPrudential Star, the cleaning contractor, he was at thatvery time talking about contracting out the work. Not evenwhen he spoke to the Shorts on October 12 about replacingthem was there any discussion about a cleaning service.The objective facts indicate that, if Charles was to replaceboth Shorts, it was even then contemplated that newresidentmanagers would thereafter be hired: The unionsupporterswould thus be removed. This calls for nohermeneut; one must only determine credibility (no greatproblem in this case even if neither side was whollyreliable)and discern the relevant facts.The subcontracting arrangement, allegedly consideredformany months, was made only after the Union'sdemand for recognition, and with every indication that theUnion represented four of the five employees in the three-building unit. It is to be noted that, when the Union onNovember 9 asked for a contract, Pellaton refusingdeclared that he was going to have a cleaning servicealthough the latter did not begin to performuntilmorethan a month later; and it was 1-1/2 months before aservice contract was entered into, and that for Lincoln andrCamco, Incorporated,140 N LRB 361, 365NLRB Y. Montgomery Ward & Co,242 F 2d 497, 502 (C A 2)9N L R B v. C W Radcliffe, d/b/a Homedale Tractor & EquipmentCompany,211 F 2d 309, 314-315 (C A. 9):N L R B v Dant, et al d/b/aDant & Russell, Lid,207 F 2d 165, 167 (C A. 9),Shattuck Denn MiningCorporation v N.L R B,362 F 2d 466,470 (C A. 9)toN L R B v. Standard Container Co,428 F 2d 793, 794 (C.A. 5)11Thisisnot to minimize the significance of profit and loss to thelandlord.But it wasfinallyagreed that significance would lie, not inelements oflosswhetheron account of vacancies or taxes and otherClinton only. Pellaton testified further that he received averbal proposal from the contractor early in December.The discharge of these four, the fifth, who had not signeda card being retained, and no action being taken againstthe resident manager and porter at the other property, whofor a moment at least had been claimed by Respondent tohold a community of interest with those before us, suggestsan unusually blatant if not reckless determination toundermine the Union and eliminate its supporters. This isunderscored by the multiplicity of reasons given for thedischarges and the scant support submitted in substantia-tion.A finding of discrimination may be based on theunconvincing character of the reasons cited.9"The Company had the burden to come forward with anadequate explanation for discharging [these employees]oncea prima faciecase of possible discrimination had beenestablished by the General Counsel." 10Timing aside, any of the reasons cited would be adequateif supported. But the proof in support of these reasons isunimpressive and indicates that the Respondent had noadequate explanation but was attempting to mask itsdiscriminatory purpose.That the discharges I day after the employer filed apetition with this Board were precipitate is indicated by theretention of an independent contractor before an agree-ment was worked out and a price established, and 5 weeksbefore a retroactive arrangement was established with thelone remaining employee at these buildings. Nor is thereany explanation for such haste immediately before theChristmasseason,when the employees could reasonablyexpect those substantial gifts which, if not establishedemoluments, are nevertheless recognized perquisites ofsuch jobs.Pellaton'smeasures now taken may be called halfwayonly if we consider all seven employees referred to as ofDecember 15; he overlooked none and made a clean sweepof those who supported the Union. Apparently at thattime, without resort to subterfuge, the Respondent adopteda clearly defined and distichous procedure. We need notspeculatewhether the Company had acquired earlyknowledge of union activity, with cards having been signedon September 20 and was by that prompted to advertise.The stated reason of poor performance has not beensupported; and the advertisements and the cost of thesubsequent arrangement indicate that the Company'sconcern was not to operate differently but to replace theseemployees.Having given these involved yet micrological aspectsmore attention than they meet insofar as our issues areconcerned,iiaswas belatedly recognized12 at the trial, itcan be pointed out that these conditions did not suddenlyemerge. They had undoubtedly been Pellaton's concern forexpenses.but in reasonable expectation of improvement through thechanges made Despite the early suggestion that the Farmingdale apart-ments should be included,there is no evidence whether a profit or a loss wasthere sustained or whether elimination of the nonunion resident managerand porter.and employment of a cleaning service there,could be expectedto improve the economic picture12Here might well have been heededLincoln's admonition. "In law it isgood policynever to plead whatyou need not. lest you provethat youcannot." (Hill. Lincoln theLawyer 155 (1912).) PIERREPELLATONENTERPRISES,INC.421a long time, at least 7 months before, when he had actuallystarted to discuss the possibility of using a cleaningcontractor.Whether such consideration had included eachof the three properties before us or the fourth as well we donot know. We do know that he did not take action duringthose months despite anylosses sustainedand despite hisdesire to improve hissposition, until he learned of the unionactivities-thenonly to the extent of such activities,retaining that one of the five employees who had notsigned the union card and the two at Farmingdale, whohad not signed.This is not to say that the Company could not, or will notbe able in the future, to subcontract work if it proceedslawfully to do so.But Ifind that the discharges andsubcontracting, "extensive and pervasive," and "disruptiveof election conditions," 13 were in more than a smallmeasure prompted by the union activities of the employ-ees.This is confirmed by the credited testimony of tenantAnderson,who told us that, in explanation of thedischarges of the Shorts and Blackman, Charles haddeclaredinter aliathatmanagement did not want to getinvolved with unions. The great deal of "sound" submittedin the multifaced arguments in support of the severaldefenses, and the suggestions of "fury signify ... nothing"more than opposition to union activities and an attempt toundermine them and the Union.The unfortunate aspect here is that the expenditure of somuch money and time was prompted by the advent of theUnion, the employees' concerted activities, and theRespondent's reaction.D.The Alleged Independent Violation of Section8(a)(1)We recall the brief conversation between Charles andBernard on October 8, when the former remarked that theRespondent had received a letter from the State Board andasked what it was about, Bernard replying that they haddecided to join a union. While this brief question, as brieflyresponded to, indicated company knowledge, it was apassing remark without tendency to interfere. I find andconclude that there was no violation here.As for an alleged threat by Pierre on October 12, theconversation between him and the Shorts has been detailedabove. Pierre's dissimulation was complete: He was quitecircumspect and avoided any threat in connection withunion activities. I find and conclude that the allegation ofinterference by threat in this connection has not beensustained.Ihave noted no testimony to support the allegations ofinterrogation and threat on November 2, and I so find andconclude.The recommended order and remedy herein will requiretheRespondent to terminate its two contracts withPrudential Star, to reinstitute the unit work formerly doneby Rufus Short, Bernard Short, Donald McCullough, and13N.L.R.B. v. Gissel Packing Company, Inc.,395 U.S. 575, 586, 591.14Jackson Farmers, Inc.,186 NLRB No. 53, enfd. 457 F.2d 516 (C.A.10).Discrimination was not alleged in that case.11 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.William Blackman, and to reemploy the four to performsuch work. Should the Respondent wish to explore theeconomics of the situation with a view to terminating thisunit work, as this or any other peccant employer may, itshall enter into collective bargaining in good faith with theUnion in regard thereto.14Upon the foregoing findings of fact, conclusions of law,and upon the entire record in the case,and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 15ORDERRespondent, Pierre Pellaton Enterprises, Inc.,PortWashington, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local 307, ServiceEmployeesInternationalUnion,AFL-CIO, or in anyother labor organization, by discriminatorily terminating .the employment of any of its employees or discriminatingin any othermanner inrespect to their hire or tenure ofemployment or any term or condition of employmentbecause theyengaged inprotected concerted activities.(b) Undermining or refusing to bargain collectively withLocal307,ServiceEmployees InternationalUnion,AFL-CIO, as the exclusive representative of all of itsemployees in the appropriateunit,with respect to rates ofpay, wages, hours of employment, or other conditions ofemployment.(c) In any othermanner interferingwith, restraining, orcoercing its employeesinthe exerciseof the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Rufus Short, Bernard Short, DonaldMcCullough, and William Blackman immediate and fullreinstatementto their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make each of them whole for any loss ofpay sustained by reason of the discriminationagainstthem,with interest to be computed in the customarymanner; 16and notify any of them who are presentlyserving in theArmed Forces of the United States of theirright to fullreinstatementupon proper application afterdischarge from the Armed Forces.(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records,socialsecurity payment records, timecards,personnel records and reports, and all other records tofacilitate the checking of the amount of backpay due.(c)Upon request, bargain collectively with Local 307,Service EmployeesInternationalUnion, AFL-CIO, as theexclusive representative of the employees in the appropri-102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.16F.W.Woolworth Company,90 NLRB 289;IsisPlumbing&HeatingCo., 138 NLRB 716. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDate unit, and embody in a signed agreement any under-standing reached.(d) Post at its office copies of the attached notice marked"Appendix." 17 Copies of said notice, on forms provided bythe Regional Director for Region 29, shall be posted by theRespondent, after being duly signed by its representative,immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 29. inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.1811 In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Courtof Appeals,the words in the notice reading"Posted byOrderof theNational LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the United States Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board "16 In the event that this recommendedOrderisadopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify theRegionalDirectorfor Region 29, in writing, within 20 daysfrom the date of this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscourage membership in Local 307,Service Employees International Union,AFL-CIO, orin any other labor organization,by discriminatorilyterminating the employment of any of our employeesor discriminating in any other manner in respect totheir hire or tenure of employment or any term orcondition of employment because they engaged inprotected concerted activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist Local 307, Service Employees Interna-tional Union,AFL-CIO,or any other labor organiza-tion,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment,as authorized inSection 8(a)(3) of the Act.WE WILL offer to Rufus Short,Bernard Short,Donald McCullough,and William Blackman immedi-ate and full reinstatement to their former positions or,ifthese positions no longer exist,to substantiallyequivalent positions,without prejudice to their seniori-ty or other rights and privileges,and make each of themwhole for any loss of pay sustained by reason of thediscrimination against them.WE WILL,upon request,bargain collectively withLocal 307, Service Employees International Union,AFL-CIO,as the exclusive representative of theemployees in the appropriate unit,and embody in asigned agreement any understanding reached. Thebargaining unit is:All resident managers and porters,employeesof Respondent employed at its apartment build-ings located at 100 Clinton Avenue and 101Lincoln Avenue,Mineola,New York,and 125Main Street,PortWashington,New York,exclu-sive of all office clericals,guards,watchmen, andall supervisors as defined in Section 2(11) of theAct.All our employees are free to become or remain, orrefrain from becoming or remaining,members of Local307, Service Employees International Union,AFL-CIO, orany other labor organization,except to the extent that suchrightmay be affected by an agreement requiring member-ship as a condition of employment as authorized in Section8(a)(3) of the Act.DatedByPIERREPELLATONENTERPRISES, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 16Court Street, Fourth Floor, Brooklyn, New York 11201,Telephone 212-596-3535.